DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 indicates, “wherein the step-down section of the pressure side tip cap portion extends substantially the entire pressure side tip cap portion…”

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Place (US PGPUB 2019/0376395 A1) in view of Mottram et al. (US PGPUB 2018/0073370 A1).

Regarding claim 1, Place discloses a blade (84), the blade comprising an airfoil (92) including an outer tip (96), the outer cap having a floor (112, 132), a leading edge (98), a trailing edge (100), a concave pressure sidewall (104) and a convex suction sidewall (102) extending axially between corresponding leading and trailing edges and radially between the floor and outer tip (Figs. 4, 5, and 7); the airfoil further including: a tip cap extending from the floor of the outer tip and coextensive with the pressure sidewall and suction sidewall around each of the leading edge and the trailing edge (Fig. 7), the tip cap including a squealer tip configuration to reduce overtip leaking and downstream mixing loss ([0017]), and the squealer tip configuration including a suction side tip cap portion and a pressure side 
However, while Place discloses that the offset is an orthogonal change, they do not disclose wherein the offset is selected from at least one of a sloped elevation change, a convex elevation change, a concave curved elevation change, or combinations thereof.
Mottram et al. teaches the second end (56b) of a squealer wall that is gently curved to discourage turbulent flow of the cooling air [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step-down portion of Place with the rounded portions of the squealer wall which would create at least one of a sloped elevation change, a convex elevation change, a concave curved elevation change or a combination thereof, as both references are in the same field of endeavor and one of ordinary skill would appreciate that the second end of a squealer wall that is gently curved will discourage turbulent flow of the cooling air [0037].

Regarding claim 2, the combination of Place and Mottram et al. teaches all of claim 1 as above, wherein the suction side tip cap portion extends above the floor a greater distance than the pressure side tip cap portion (Place, Fig. 5), wherein cooling fluid flow is over the pressure side tip cap portion of the tip cap (Place; [0017], Fig. 7).

Regarding claim 3, the combination of Place and Mottram et al. teaches all of claim 2 as above, wherein the tip cap includes an offset providing an elevation change (Place; Fig. 4, Fig. 5) from the suction side tip cap portion to the pressure side tip cap portion (Place; Fig. 7), the offset being positioned proximate the leading edge to transition the tip cap from the suction side tip cap portion to the step-down section of the pressure side tip cap portion (Place; Fig. 7).

Regarding claim 4, the combination of Place and Mottram et al. teaches all of claim 3 as above, wherein the step-down section of the pressure side tip cap portion extends substantially the entire pressure side tip cap portion (Fig. 7).

Regarding claim 6, the combination of Place and Mottram et al. teaches all of claim 3 as above, wherein the elevation change is about less than 100 mils (Place, [0044] discloses the shelf elevation change as 0.020” or 20 mils).

Regarding claim 7, the combination of Place and Mottram et al. teaches all of claim 3 as above, wherein the elevation change is less about 50 mils (Place; [0044] discloses the shelf elevation change as 0.020” or 20 mils).

Regarding claim 8, the combination of Place and Mottram et al. teaches all of claim 3 as above, wherein the elevation change is in a range from about 10 mils to about 50 mils (Place; [0044] discloses the shelf elevation change as 0.020” or 20 mils).

Regarding claim 9, the combination of Place and Mottram et al. teaches all of claim 3 as above, wherein the offset is formed on one of: the pressure side tip cap portion; the leading edge; or the 

Regarding claim 10, the combination of Place and Mottram et al. teaches all of claim 1 as above, further including an opening at the trailing edge for exhaust of cooling fluid flow (Place, Fig. 7).

Regarding claim 11, the combination of Place and Mottram et al. teaches all of claim 10 as above, wherein the opening is formed in the pressure side tip cap portion and extends from the trailing edge towards the leading edge (Place, Fig. 7).

Regarding claim 12, the combination of Place and Mottram et al. teaches all of claim 1 as above, wherein the tip cap includes a cavity between the floor, the suction side tip cap portion, and pressure side tip cap portion (Place; Fig. 4, Fig. 5, and Fig. 7); the blade including at least one internal cooling fluid passage to at least one corresponding cooling fluid hole in the floor (Place; Fig. 7, cooling fluid passages are shown in the floor of the tip shelf).

Regarding claim 13, the combination of Place and Mottram et al. teaches all of claim 12 as above, further including an opening in tip cap for exhaust of cooling fluid flow out of the cavity (Place, Fig. 7), wherein the opening is formed proximate the trailing edge in the pressure side tip cap portion (Place, Fig. 7).

Regarding claim 14, Place discloses a turbine engine, (Fig. 1) the turbine engine comprising: a blade (84), the blade comprising an airfoil (92) the airfoil including an outer tip (96) having a floor (112,132), a leading edge (98), a trailing edge (100), a concave pressure sidewall (104) and a convex 
However, while Place discloses that the offset is an orthogonal change, they do not disclose wherein the offset is selected from at least one of a sloped elevation change, a convex elevation change, a concave curved elevation change, or combinations thereof.
Mottram et al. teaches the second end (56b) of a squealer wall that is gently curved to discourage turbulent flow of the cooling air [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step-down portion of Place with the rounded portions of the squealer wall which would create at least one of a sloped elevation change, a convex elevation change, a concave curved elevation change or a combination thereof, as both references are in the same field of endeavor and one of 

Regarding claim 16, the combination of Place and Mottram et al. teaches all of claim 14 as above, wherein the elevation change is about less than 100 mils (Place, [0044] discloses the shelf elevation change as 0.020” or 20 mils).

Regarding claim 17, the combination of Place and Mottram et al. teaches all of claim 14 as above, wherein the elevation change is in a range from about 10 mils to about 50 mils (Place, [0044] discloses the shelf elevation change as 0.020” or 20 mils).

Regarding claim 18, the combination of Place and Mottram et al. teaches all of claim 14 as above, wherein the offset is formed on one of: the pressure side tip cap portion; the leading edge; or the pressure side tip cap portion at the leading edge; or the pressure side tip cap portion proximate the leading edge (Place, Fig. 7).

Regarding claim 19, the combination of Place and Mottram et al. teaches all of claim 14 as above, further including an opening (Place, 132) in the trailing edge for exhaust of cooling fluid flow out of the tip cap (Place, Fig. 7).

Regarding claim 20, the combination of Place and Mottram et al. teaches all of claim 14 as above, wherein the tip cap includes a cavity between the floor, the suction side tip cap portion, and pressure side tip cap portion (Place; Fig. 4, Fig. 5, and Fig. 7); the blade including at least one internal .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745